[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON OBJECTION TO FILING OF MOTION FOR SUMMARY JUDGMENT
This matter was presented at short calendar as a motion by the defendant for summary judgment. As a threshold issue, however, the court is presented with the plaintiff's objection to the filing of the motion. The plaintiff cites Conn. Prac. Book Sec. 379 which says that a party must obtain permission of the court to file a motion for summary judgment after the matter has been placed on the assignment list or has been listed for trial. The defendant filed such a motion along with its summary judgement papers on November 22, 1993, but that motion has not been acted upon as yet.
This matter was claimed for a trial to the court on October 7, 1992, and at a status conference with the court (Spear, J.) the parties were told they would be shortly exposed for trial and were ordered to file pre-trial briefs. The plaintiff and the defendant filed these pre-trial briefs on October 14 and 13, 1993, respectively. The matter was subject to exposure for trial thereafter and it was exposed for trial on November 30, 1993. The case was not reached during that week, however, and the parties remain on "one hour notice".
Given the posture of the case over the last thirty days, the court believes that any summary judgment ruling should come from CT Page 11430 the trial judge, at her discretion, and ought not be decided from the short calendar. The Defendant's Motion for Permission to File a Motion for Summary Judgment (Doc. # 111) is denied, and Plaintiff's Objection to the Filing (Doc. # ?) is sustained.
PATTY JENKINS PITTMAN, JUDGE